557



            OFFICE      QF THE ATTORNEY GENERAL         OF TEXAS
                                  AUSTIN
GROVER   SELLERS
#rTORNEY  GENERAL




Bonorable 9. I!.
CountT Auditor
     1or c;ounty
A
3    lemo, Texar
D8ar sir:




                                                     he of youx letter oi
                                                      this departamnt:


                                                     18 and Company

                                                    6 that R party
                                             or reoor4 In th8
                                            J rhatl pay the re-
                                            orb f& tide.
                                  n apparfdntoonflict iq the Stat-
                                      of the oourt in the above




              “r    .   .   .‘)
                                                                  55s


i?oaorables..li.plller',pa@   e


         The applloablspart of Artlole S9Sf2,Revised Qlvll
statutes, alaa ret forth in your lettar, ia in the.followlng
laneuager
          a . l . .  No oounty olerk shall be oompelled
     to file or reoord any i.nstrumnt of writing per-
     mlttsd or required by law to b0 reoordod until
     the paent    or tender of paym65t or all 10gal
     fe88 tot suoh ffling or reoor&lag bar b0.n m&o.
     Notihg JbenLn shall be held to lnoldo paper8
     ar~lnatrument8 ffled or moomlwl Ln aultc pscdl~
     in the oounty oourt."
            Thla departmat, in an o loion    n54pr9d in 1931 ad
again in   1939 held that it 1s the Puty oi the oounty olerk to
 ohargo and oolleot th0 logal few in f'ullbofora rooomllng $+
 rtrum6ntsleft nith the olerk f0r that purp000. A oopy ai tho
.lattor opiplon, b0Icy O-93@, approved Doeomber lS, 1939, and
 oltittg tbs rormer oplnioa Ie h0&th      onolomod.
          s6otloa s of AXtid.9 SQl.8e.VorElon'Lmaetated Qlvll
atatutas, oq2rmaa~~srkes it tb duty   ot all ofri06ra to ehar60
aml oolloot +n the faanmr authorleed by law all feoa ad4 om-
~LmaIonr whioh are peralttod by law ~MIbe asseaebd nnd oollsot-
o&tor all Oifioial aenlco per~ommd by .t&om,
            .?helanguagclwed. by the.oourt 15 the ~aso oltod in
your letter do00 not oonfllot dth tho duty Lslpoaodby law
qpon   tho oountr offiolalr. In t&p oame the deed la puemtlon
wan rii04   with ard6E6*Qta by the Qlimk for 3FWJoraation. 9?h0
aour-d       that the purohassr ra(r oharwd with notim of Its
oriatenos by.reaum OS 'tho?lli~, aotwlthrtandlngthe fall-
um of the olerk to enter It upon th0 deed reoorde of the
00unty.
           It might readily bs aurmia0d that the party slalaing
title a0 lM00~nt pumhaesr of th0 lslldthere iarolred was at-
taoking the validSty of th0 d-6 on the ground 'that tb re-
COrdbIg fee had not beer paid. ~b0 court was apparently die-
poalng of th1.acontentionby the language sot forth in your
letter a0 above stated, having in mind doubtlrrse~rtlal0 6632
whlah providea that when suah lmtrglaent is delivered to the
Clerk of the proper aounty to be reoorded same shall take 0f-
teat and be valid aa to all subsequcmt purohecsersfor a valu-
able aonslderatfon without notioo.
                                                                 559




          Undor~tha profialoao of Art1010 6596, Rerlmd Clril
gtatuteo or Toxaa, ltery 15etnam5t  authoritod to bo roqwdod
is conaldawd as reoorded frofithe time it warndopoaltob  for
rtloofl.
          AnmweriIq yous question it is t!!eopinion of thlo
department that there is 50 duty impocod upon the oounty olork
to aooopt a5d IUe a5 lnstzqmt    authorlzod to bo rUe& 15 tho
county olork*8 offloo UYO whew6 eamm is aoaompanlad by pay-
nmt or t45dor of payment OS the proper statutory foot author-
lsod to be Obarged theroior.
                                       Yourr!rory tmly